PER CURIAM.
We affirm the summary judgments under review. In ruling that Unichem Manufacturing Co., Inc. could not amend its counterclaim to join as a counterclaimant MIC International Corp., which was not then a party in the suit, the trial court correctly applied the general rule “that no counterclaim will be allowed to the defendant which requires the bringing in of third parties who may have independent claims against the complaint.” Durham Tropical Land Corp. v. Sun Garden Sales Co., 106 Fla. 429, 437-38, 151 So. 327, 327-28 (1932). Contrary to Unichem’s contention, this rule applies even if Unichem and MIC are so interrelated that they should be treated as one company, because, as is also well established, the corporate veils chosen by the principals of Unichem and MIC may not be removed by them for the purpose of seeking affirmative relief. Resorts International, Inc. v. Charter Air Center, Inc., 503 So.2d 1293, 1295-96 n. 1 (Fla. 3d DCA 1987), and cases cited therein.
Affirmed.